Per Curiam:
It may be, as between the parties, the sale on the two executions, Nos. 1 and 4 to September Term 1887, at the suit of William II. Leighou v. Benjamin Reichenbach and Jacob Probst, operated as a satisfaction of the judgments on which the executions were issued. This was so at law, but not necessarily so in equity. It was believed by both the parties to the transaction, that the sheriff’s sale was an abortive proceeding, and that the plaintiff who bought the property took no title. He had not received any actual satisfaction for his debt. To remedy this difficulty, the defendants in the judgment confessed the $624.50 judgment, which was for the same debt, and under it an execution was issued, and the same property again levied upon and sold to the plaintiff. His title was thus perfected. We see nothing objectionable in this. There was no fraud upon other creditors. It appears to have been done in entire good faith and for the sole purpose of perfecting a title sup*420posed to be bad. We find, nothing in the rulings of the court to criticise, and a further discussion of the case is unnecessary.
Judgment affirmed.